Citation Nr: 0205910	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected anxiety disorder (previously diagnosed as 
psychophysiological gastrointestinal reaction).  

2.  Entitlement to secondary service connection for a claimed 
organic gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1954 to September 
1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in February 1997.   

In July 1999, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  Neither version of the regulations for rating the 
service-connected anxiety disorder is advantageous to the 
veteran.  

2.  The service-connected anxiety disorder is shown to be 
manifested primarily by transient reactions to psychological 
stressors and stomach complaints that produce no more than 
mild social and industrial impairment; depressed mood, 
suspiciousness, panic attacks, somatic complaints, and 
impaired memory are not shown.  

3.  A reduction in reliability, flexibility and efficiency 
levels to the point of definite industrial impairment and 
impairment in the ability to maintain effective or wholesome 
relationships with people are not shown.  

4.  The veteran's disability manifested by a hiatal hernia 
with gastroesophageal reflux disease is shown as likely as 
not to be aggravated by his service-connected anxiety 
disorder.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected anxiety disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9400 
(effective prior to Nov. 7, 1996), 4.130 including Diagnostic 
Code 9400 (effective on Nov. 7, 1996).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a hiatal hernia with 
gastroesophageal reflux disease is proximately due to or the 
result of the service-connected anxiety disorder.  38 C.F.R. 
§ 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the earlier remand by 
the Board.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The veteran has 
been afforded examination, and an opportunity to provide 
testimony.  The record contains sufficient information and 
opinions to decide the claims.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-connected Anxiety Disorder 
(Previously Diagnosed as Psychophysiological Gastrointestinal 
Reaction); and Service Connection for a Gastrointestinal 
Disorder 


A.  Factual Background 

A careful review of service medical records shows a diagnosis 
of "passive-dependency reaction with secondary psychogenic 
gastrointestinal symptoms of psychogenic origin, manifested 
by periodic abdominal pain."  The records show that the 
veteran complained of having a "stomach ache" on various 
occasions, and that he was admitted for hospital observation 
in July 1956.  

In a February 1962 rating decision, the RO granted service 
connection for psychophysiologic gastrointestinal reaction, 
mild, and assigned a no percent evaluation under Diagnostic 
Code 9502 [sic], effective in November 1961.  

A summary of VA hospitalization in April 1964 shows that the 
veteran would not accept the fact that his illnesses might 
have a strong psychological root.  

A June 1964 RO rating decision increased the evaluation for 
the service-connected psychophysiologic gastrointestinal 
reaction to 10 percent, effective in December 1963.  

The VA outpatient records show treatment for irritable bowel 
syndrome in 1981, 1986, 1988, 1989, 1991, 1992 and 1993.  

A report of VA psychiatric examination in May 1995 shows a 
diagnosis of psychologic symptoms including anxiety affecting 
gastrointestinal disorder with history of psychophysiologic 
gastrointestinal reaction.  

The VA outpatient records show treatment for gastroesophageal 
reflux disease and irritable bowel syndrome in 1996.  

A report of VA examination in December 1996 found no 
psychiatric disorder, but did include a diagnosis of 
irritable bowel syndrome.  

The testimony of the veteran at a hearing at the RO before a 
Hearing Officer in November 1997 was to the effect that he 
had had the same type of stomach problems for the past 25 
years following service.  
 
The VA outpatient records show treatment for irritable bowel 
syndrome in 1997.  

In July 1999, the Board remanded the case to the RO for 
further development and for a comprehensive VA 
gastrointestinal examination to determine the nature and 
likely etiology of any organic gastrointestinal disorder.  

The veteran underwent a VA digestive conditions examination 
in March 2000.  The examiner reviewed the claims folder and 
noted the veteran's history of having had gastrointestinal 
cramping and pain since service.  The veteran had been 
treated over the years with various medications.  X-ray 
studies taken in 1962 revealed a normal upper 
gastrointestinal series.  The veteran underwent repeat upper 
gastrointestinal x-ray evaluation in 1996 that showed an area 
of esophageal dysmotility with some narrowing and a moderate-
size hiatal hernia.  

The veteran reported that he continued to have knots in his 
stomach, had symptoms weekly and also experienced nausea and 
vomiting.  The veteran also reported having a history of 
constipation and diarrhea with abdominal cramping 
approximately twice a week.  

The diagnoses were those of psychologic gastrointestinal 
reaction by history; hiatal hernia with gastroesophageal 
reflux disease with changes to the esophagus secondary to the 
gastroesophageal reflux disease; and irritable bowel syndrome 
by history.  

The examiner noted that the veteran had a negative 
examination for organic bowel disease in the early 1960's and 
that, since that time, he had developed hiatal hernia and 
gastroesophageal reflux disease.  The examiner also noted 
that the development of the disease was not related to the 
veteran's symptomatology, but that any problem that the 
veteran had before this could aggravate both the irritable 
bowel syndrome and the symptoms of gastroesophageal reflux 
disease.  

The veteran underwent a VA psychiatric examination in March 
2000.  His medical history reflected a "neurotic stomach 
disorder."  The veteran reported having difficulty with 
being somewhat anxious for the past 48 years and occasionally 
feeling "jerky" inside.  He reported taking medication at 
times to calm down.  He related feeling a bit worse since 
retirement from full-time work in 1992 because he was not 
occupied.  His prior examination in 1997 indicated that the 
veteran's bowel irritability was exacerbated by stressors 
occurring in his life and disappeared when stressful 
situations abated.  

Upon examination, the veteran was alert and cooperative and 
answered questions but did not volunteer much information.  
There was evidence of neither loose associations, flight of 
ideas, evidence of bizarre motor movements nor tics.  His 
mood was calm, and affect was appropriate.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three, and 
both remote memory and recent memory were good.  Insight and 
judgment appeared to be adequate, as did intellectual 
capacity.  

The diagnosis was that of anxiety disorder, not otherwise 
specified.  A GAF (Global Assessment of Functioning) score of 
80 was assigned, indicative of transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social or occupational functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th Ed.) (1994) (DSM-IV).  

The examiner added that he could not state with any medical 
certainty and without speculation that the veteran's 
gastrointestinal symptoms were directly caused by his anxiety 
state.  

A June 2001 addendum to the VA digestive conditions 
examination indicated that the veteran's hiatal hernia, the 
gastroesophageal reflux disease, and the irritable bowel 
syndrome were not caused by the veteran's stress.  The 
reviewer did indicate, however, that it was well known that 
these conditions were aggravated by stress.  

A June 2001 addendum to the VA psychiatric examination 
indicated that the diagnosis of "neurotic stomach disorder" 
was not currently a lexicon of DSM-IV.  It was the opinion of 
the reviewer that the veteran's current anxiety disorder 
represented the same disability for which service connection 
had been granted, effective in 1961.  


B.  Legal Analysis-Evaluation of the Service-Connected 
Anxiety Disorder

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).  

The evidence indicates that the veteran's psychological 
symptoms with gastrointestinal reaction have been classified 
primarily as an anxiety disorder.  The Board will evaluate 
the service-connected disability as generalized anxiety 
disorder under Diagnostic Code 9400.  

A noncompensable evaluation is warranted when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  Evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment warrants a 10 percent evaluation.  

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9400 (1995).  

The regulations for evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130 including Diagnostic 
Code 9400, effective on November 7, 1996, generalized anxiety 
disorder is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms which: decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-
10 percent

No interference with occupational and social functioning:  
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.-no percent

In this case, the evidence shows that the veteran had 
received some medication to treat anxiety, but had not 
undergone any individual or group therapy.  A report of the 
1996 VA examination reflected no psychiatric disability.  

Moreover, his recent VA examination in March 2000 reflected 
few, if any, abnormal clinical findings and not more than 
mild symptomatology attributed to the service-connected 
anxiety disorder.  Likewise, a GAF score of 80 was assigned, 
reflective of transient symptoms, and the VA examiner noted 
that both the veteran's remote and recent memory was good.  

The overall medical evidence shows that the service-connected 
anxiety disorder is manifested primarily by transient 
reactions to psychological stressors and stomach complaints.  
This evidence in the Board's opinion is reflective of mild 
symptomatology and support the assignment of no more that a 
10 percent rating based on either set of rating criteria.  

The medical evidence does not indicate the presence of 
impaired sleep or panic attacks or definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people that would warrant a 
rating higher than 10 percent.  

Accordingly, the Board finds that a 10 percent rating for the 
service-connected anxiety disorder under Diagnostic Code 
9400, under either the old or new version, best represents 
his current disability picture.  

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  


C.  Legal Analysis-Service Connection for a Claimed 
Gastrointestinal Disorder

The veteran contends that his gastrointestinal disability is 
made worse by his service-connected anxiety disorder.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that, when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, under Allen supra, the veteran need not 
show that his gastrointestinal disability arose during 
service; he need only show that it was aggravated or 
proximately due to his service-connected anxiety disorder.  

Here, the Board finds that the evidence does not show that 
the service-connected anxiety disorder, per se, directly 
caused any organic gastrointestinal disability.  An opinion 
by a VA examiner was to the effect that the veteran's hiatal 
hernia with the gastroesophageal reflux disease were 
aggravated or worsened by stress.  Other medical records note 
that the veteran's gastrointestinal disorder was anxiety-
related, and that his bowel irritability was exacerbated by 
stressors in his life.  The Board finds these medical 
statements to be probative for purposes of demonstrating 
aggravation.  

While the veteran has testified that the stomach problems 
that he has had both during service and post-service were 
related to his service-connected anxiety disorder, his 
testimony alone is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The determination of service connection must, in this case, 
be based on the entire record.  The veteran was first 
diagnosed with irritable bowel syndrome in 1981 and with 
gastroesophageal reflux disease in 1986; a hiatal hernia was 
first shown in 1996.  

The Board finds that the medical evidence in the claims 
folder shows as likely as not that the currently demonstrated 
hiatal hernia with gastroesophageal reflux disease is 
anxiety-related.  One VA examiner noted that the veteran's 
current anxiety disorder was the same disability for which 
service connection had been granted since 1961, and was 
previously diagnosed as "neurotic stomach disorder."  

However, the medical evidence does not serve to establish 
that the veteran has current disability manifested by 
irritable bowel syndrome that is aggravated by the service-
connected anxiety disorder.  

Having considered all the evidence, the Board finds that it 
is in relative equipoise as to whether the service-connected 
anxiety disorder aggravates the current hiatal hernia with 
gastroesophageal reflux disease.  

By extending the benefit of the doubt to the veteran, his 
claim of service connection for hiatal hernia with 
gastroesophageal reflux disease is granted.  
38 U.S.C.A. § 5107 (West Supp. 2001).  



ORDER

An increased rating for the service-connected anxiety 
disorder is denied.  

Secondary service connection for a hiatal hernia with 
gastroesophageal reflux disease is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

